United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
U.S. POSTAL SERVICE, CHICAGO
POST OFFICE, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephanie N. Leet, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0644
Issued: July 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On January 30, 2020 appellant, through counsel, filed a timely appeal from an August 16,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish greater than seven
percent permanent impairment of her left upper extremity, for which she previously received a
schedule award.
FACTUAL HISTORY
On April 19, 2014 appellant, then a 55-year-old sales and associate distribution clerk, filed
a traumatic injury claim (Form CA-1) alleging that on April 4, 2014 she sustained a left shoulder
injury while stretching to lift a heavy box into a container while in the performance of duty. She
stopped work on April 4, 2014. OWCP accepted the claim for a left biceps tendon rupture and left
supraspinatus sprain. It paid appellant wage-loss compensation on the supplemental rolls
commencing June 2, 2014.
On July 11, 2014 appellant underwent OWCP-authorized arthroscopic left rotator cuff
repair with subacromial decompression, performed by Dr. John Sonnenberg, a Board-certified
orthopedic surgeon. OWCP placed her on the periodic rolls, effective July 27, 2014.
On March 27, 2015 appellant underwent OWCP-authorized repeat left shoulder
arthroscopy, repair of anterior portion of rotator cuff, and biceps tenotomy and tenodesis,
performed again by Dr. Sonnenberg. She remained off work.
In a March 21, 2016 report, Dr. Sonnenberg opined that appellant had attained maximum
medical improvement (MMI). He returned appellant to light-duty work with permanent
restrictions, limiting occasional lifting to 13 pounds below waist level and 8 pounds above shoulder
level.
Appellant returned to full-time modified-duty work on April 5, 2016.
On April 7, 2016 appellant filed a claim for a schedule award (Form CA-7) due to her
accepted employment conditions.
In a development letter dated April 12, 2016, OWCP requested an impairment rating based
on the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides),3 which provided appropriate measurements, findings, and a
recommended percentage of permanent impairment of the affected member or members. It
afforded 30 days for appellant to submit the requested evidence.
In response, appellant submitted a March 30, 2016 duty status report (Form CA-17) by
Dr. Sonnenberg, noting work restrictions.

3

A.M.A., Guides (6th ed. 2009).

2

By decision dated May 16, 2016, OWCP denied appellant’s schedule award claim, finding
that appellant had not submitted an impairment rating from her physician utilizing the A.M.A.,
Guides.
On May 31, 2016 appellant requested reconsideration. She submitted a March 3, 2016
impairment rating by Dr. Robert J. Strugala, Board-certified in sports medicine. Dr. Strugala
noted appellant’s history of injury and treatment. On examination, he observed shoulder flexion
bilaterally to 160 degrees, active shoulder extension bilaterally to 40 degrees, left shoulder
abduction to 150 degrees, active right shoulder abduction to 170 degrees, bilateral active shoulder
adduction to 40 degrees, internal shoulder rotation to 80 degrees bilaterally, active shoulder
external rotation to 50 degrees on the left and 60 degrees on the right, a painful reproducible click
with passive left shoulder motion, and moderate weakness with left shoulder abduction and
external rotation. Dr. Strugala noted that a left shoulder magnetic resonance imaging (MRI) scan
demonstrated a full-thickness tear of the supraspinatus tendon with retraction to the level of the
mid humeral head, fatty atrophy of the supraspinatus muscle, a partial tear of the infraspinatus
tendon with tendinopathy, and that the longhead biceps tendon was not identified in the groove
status post tenodesis. He assessed a QuickDASH score of 52.3. Dr. Strugala diagnosed a fullthickness rotator cuff tear status post repair. Referring to the A.M.A., Guides, he assigned a class
of diagnosis (CDX) 1, grade C, with a default value of five percent. The grade modifier for
functional history (GMFH) was 2 for pain with normal activities and a QuickDASH score of 52.
The grade modifier for physical examination (GMPE) was 2 for reproducible clicking on
examination and mild-to-moderate motion restriction from the contralateral shoulder. The grade
modifier for clinical studies (GMCS) was 2 based on the rotator cuff tear demonstrated by the
January 15, 2016 MRI scan. Applying the net adjustment formula, Dr. Strugala calculated a net
modifier of +3, raising the default grade of C upward to grade E, to equal seven percent permanent
impairment of the left upper extremity.
On September 7, 2016 OWCP referred the medical record, a statement of accepted facts
(SOAF), and Dr. Strugala’s impairment rating to Dr. James W. Butler, a Board-certified
occupational medicine physician who served as an OWCP district medical adviser (DMA). In a
September 27, 2016 report, Dr. Butler reviewed the medical record and SOAF. He concurred with
Dr. Strugala’s determination that appellant had attained MMI and his calculation of seven percent
permanent impairment of the left upper extremity.
By decision dated October 17, 2016, OWCP granted appellant a schedule award for seven
percent permanent impairment of the left upper extremity. The award ran for 15.28 weeks, for the
period April 5 through September 4, 2016.4
On December 29, 2017 appellant claimed an additional schedule award (Form CA-7). In
support of her claim, she submitted a September 28, 2017 impairment rating by Dr. Neil Allen,
Board-certified in neurology and internal medicine. Dr. Allen provided a history of injury and
treatment. He opined that appellant had attained MMI. On examination of the left shoulder,
Dr. Allen observed well-healed surgical scars, and mild crepitus with passive range of motion. He
noted the following range of left shoulder motion based on the highest of three trials: 150 degrees
4
By decision dated December 2, 2016, OWCP determined that appellant had no loss of wage-earning capacity
based on her actual earnings since her return to full-time work on April 5, 2016.

3

flexion; 50 degrees extension; 120 degrees abduction; 60 degrees adduction; 50 degrees internal
rotation; 80 degrees external rotation. Dr. Allen also noted the following range of motion for the
right, unaffected shoulder: 140 degrees flexion; 50 degrees extension; 150 degrees abduction; 70
degrees adduction; 20 degrees internal rotation; 70 degrees external rotation. He referred to Table
15-34, page 475 of the A.M.A., Guides (Shoulder Range of Motion), and calculated an impairment
rating based on the ROM method. Dr. Allen found three percent upper extremity for flexion at
150 degrees, three percent impairment for abduction at 120 degrees, and two percent impairment
for internal rotation at 50 degrees. He added these impairments to equal an eight percent
permanent upper extremity impairment. Dr. Allen found a grade modifier of 1 for range of motion
according to Table 15-35, page 477 (Range of Motion Grade Modifiers), a GMFH of 2 for pain
with normal activity, a QuickDASH score of 75, and ability to perform self-care activities with
modification, but unassisted. Dr. Allen concluded that appellant had eight percent permanent
impairment of the left upper extremity.
On January 16, 2019 OWCP referred the medical record, an updated SOAF, and
Dr. Allen’s impairment rating to Dr. Butler for calculation of the appropriate percentage of
permanent impairment. In a February 28, 2019 report, Dr. Butler reviewed Dr. Allen’s impairment
rating and opined that appellant had not sustained greater than the seven percent permanent
impairment previously awarded as the maximum diagnosis-based impairment (DBI) for a fullthickness rotator cuff tear was seven percent. He noted that appellant’s condition had not changed
significantly from his September 27, 2016 review. Dr. Butler explained that according to Section
15.7a, page 461 of the A.M.A., Guides (Clinical Measurements of Motion), a ROM rating was
inappropriate as the range of motion compared to the contralateral side differed by only two
percent.
By decision dated March 19, 2019, OWCP determined that appellant had not met her
burden of proof to establish greater than seven percent permanent impairment of her left upper
extremity for which she previously received a scheduled award. It based its determination on
Dr. Butler’s review of Dr. Allen’s clinical findings.
On April 18, 2019 appellant, through counsel, requested a review of the written record by
a representative of OWCP’s Branch of Hearings and Review. She submitted an April 8, 2019
impairment rating by Dr. Allen based on the DBI rating method. Referring to Table 15-5, page
403 of the A.M.A., Guides (Shoulder Regional Grid), Dr. Allen found a CDX of 1 for a fullthickness rotator cuff tear, with a default value of five percent. He assessed a GMFH of 2 for a
QuickDASH score of 75, pain with normal activity, and the ability to perform self-care with
modification, but unassisted, a GMPE of 1 for mild palpatory findings and mild motion deficits,
and a GMCS of 2 for a full-thickness postoperative tear visible on MRI scan. Applying the net
adjustment formula, (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX), or (2-1) + (1-1) + (2-1)
resulted in a net modifier of +2, raising the default CDX from five to seven percent. Dr. Allen
concluded that appellant therefore had seven percent permanent impairment of the left upper
extremity.
By decision dated August 16, 2019, OWCP determined that appellant had not met her
burden of proof to establish greater than seven percent permanent impairment of her left upper
extremity for which she previously received a scheduled award. The hearing representative based

4

the determination on Dr. Allen’s April 8, 2019 impairment rating, which found seven percent
permanent impairment of the left upper extremity, equal to that previously paid.
LEGAL PRECEDENT
The schedule award provisions of FECA,5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the appropriate standard applicable to all claimants.7 As of May 1, 2009,
the sixth edition of the A.M.A., Guides is used to calculate schedule awards.8
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment CDX condition, which is then adjusted by grade modifiers or GMFH, GMPE, and
GMCS.9 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).10
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a DMA for an opinion concerning the nature and percentage of permanent
impairment in accordance with the A.M.A., Guides.11
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP accepted appellant’s traumatic injury claim for a left biceps tendon rupture and left
supraspinatus sprain. It authorized arthroscopic rotator cuff repair performed on July 11, 2014 and
March 27, 2015.
Appellant filed a schedule award claim on April 7, 2016. On October 17, 2016 OWCP
granted appellant a schedule award for seven percent permanent impairment of the left upper

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. See also T.T., Docket No. 18-1622 (issued May 14, 2019).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5a (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and
Exhibit 1 (January 2010).
9

A.M.A., Guides 383-492.

10

Id. at 411.

11
Supra note 8 at Chapter 2.808.6(e) (March 2017); see also A.K., Docket No. 19-1927 (issued March 31, 2021);
K.S., Docket No. 20-1397 (issued March 19, 2021); Tommy R. Martin, 56 ECAB 273 (2005).

5

extremity, based on Dr. Strugala’s March 3, 2016 impairment rating as reviewed by Dr. Butler, a
DMA.
On December 29, 2017 appellant claimed an additional schedule award, based on a
September 18, 2017 impairment rating by Dr. Allen utilizing the ROM rating method. Dr. Butler
reviewed Dr. Allen’s report on February 28, 2019 and opined that a ROM rating was inappropriate,
and that there was no indication of additional impairment. OWCP denied the claim by March 19,
2019 decision, based on Dr. Butler’s opinion.
Appellant, through counsel, requested a review of the written record by an OWCP hearing
representative. She submitted an April 8, 2019 impairment rating by Dr. Allen based on the DBI
rating method. OWCP then issued its August 16, 2019 decision, in which the hearing
representative found that Dr. Allen’s April 8, 2019 report did not indicate an increased impairment
of the left upper extremity. The hearing representative did not, however, provide a copy of
Dr. Allen’s report to an OWCP DMA prior to making the determination. As noted, if the
claimant’s physician provides an impairment evaluation, the case should be referred to an OWCP
medical adviser for review.12 OWCP procedures provide that an OWCP medical adviser should
verify the calculations of the attending physician and determine the percentage of permanent
impairment according to the sixth edition of the A.M.A., Guides.13
Consequently, the Board finds that further development of the medical evidence is required
to determine the extent of appellant’s permanent impairment for schedule award purposes.14 After
such further development as deemed necessary, it shall issue a de novo merit decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

12

V.B., Docket No. 17-1326 (issued October 19, 2017).

13

Id.

14

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the August 16, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: July 8, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

